Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15, 2022 has been entered.
 As requested by the RCE submission of July 15, 2022, the after final amendment filed June 29, 2022 has been received and entered.  With the entry of the amendment, claims 4, 5, 8, 13, 16 and 17 are canceled, claims 12, 18-20, 22-24 and 26-28 are withdrawn, and claims 1-3, 6, 7, 9-11, 14, 15, 21, 25 and 29 are pending for examination.

Election/Restrictions
Claims 12, 18-20, 22-24 and 26-28 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 22, 2020.  Group I, claims 1-25, Species A of monotonic (understood to mean monatomic as claimed) oxygen species, Species B of metal/metallic material of the article and surface and Species C of metal/metallic material for the arc spray stream were elected.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “treatment system” in claim 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-3, 6, 7, 9-11, 14, 15, 21, 25 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 25 and 29 have been amended to provides that “the metal surface is treated with the non-thermal plasma stream for a time such that the non-thermal plasma stream comprises a metal oxide region having a higher surface energy than the metal surface of the article and being grown from a base metal of the article between treated”.   The disclosure as filed does not describe the “non-thermal plasma stream” as “comprises the metal oxide region”, rather the disclosure describes the “energized surface region” of the metal surface comprises the metal oxide region (note original claims 4, 5, note pages 16 and 18 of the specification).  As worded, the “non-thermal plasma stream” could include parts of the stream that do not include the metal surface, and therefore, the claims contain new matter as broader than what was originally described.  The dependent claims are also rejected as not correcting for this issue.
Claims 29, this claim now has providing a (the) treatment system that generates the non-thermal plasma stream (note line 5) also generating an arc-spray coating stream “in the treatment system” (line 13). However, if what is meant by “in” the treatment system is that there is a specific enclosure or enclosures for the treatment system, it does not appear that there is support for this in the disclosure as filed, where there is no discussion of “in” a system or what would be required.  Therefore, the claim contain new matter.  Applicant amended claim 29 in the amendment of June 29, 2022 to remove a reference to “in the treatment system” in claim 29 at line 4, but multiple references to “the treatment system” remain, including those referenced above (note  line 5 and line 13).  Therefore, the rejection above is maintained.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 7, 9-11, 14, 15, 21, 25 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 25, and 29, now all have been amended to provide that “the metal surface is treated with the non-thermal plasma stream for a time such that the non-thermal plasma stream comprises a metal oxide region having a higher surface energy than the metal surface of the article and being grown from a base metal of the article between treated”.   This is confusing as worded to what is intended.  The disclosure as filed does not describe the “non-thermal plasma stream” as “comprises the metal oxide region”, rather the disclosure describes the “energized surface region” of the metal surface comprises the metal oxide region (note original claims 4, 5, note pages 16 and 18 of the specification). Therefore, it is confusing as to whether (1) this is a typographical error and “the non-thermal plasma stream comprises a metal oxide region” was supposed to be “the energized surface region comprises a metal oxide region” (as previously in claim 5), (2) the non-thermal plasma stream is supposed to comprise a metal oxide region, in that where the plasma stream treats the surface a metal oxide region is formed, so the oxide region is on the metal surface and also in the plasma stream contacting the surface, (3) the metal oxide region can be in parts of the plasma stream not contacting the surface of the metal surface as well as the parts contacting the surface, or (4) something else?  For the purpose of examination, any of (1)-(3) is understood to meet  the requirements of the claims, but applicant should clarify what is intended, without adding new matter.  The dependent claims are also rejected as not correcting for this issue.
Claims 29, this claim now has generating by the treatment system the non-thermal plasma stream (note line 5) and also generating an arc-spray coating stream in the treatment system (note line 13).  However, it is unclear what is meant by “in” the treatment system.  Does this mean there (1) is a specific enclosure or enclosures for the treatment system or (2) that the treatment system simply means that the referred to parts are provided so that there is interaction with the substrate or (3) something else?  The specification has no discussion of what would be “in” a system, and generally describes a system as simply having a non thermal plasma generating device and arc spraying device (note page 4 of the specification). For the purpose of examination, either (1) or (2) is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.  Additionally, at line 5 of the claim, “the treatment system” lacks antecedent basis.  Additionally, “treatment system” raises 35 USC 112(f) issues as noted above, with non description of what is required other than a plasma generating device (for the non-thermal plasma) and arc spray generating device (as in figure 3), where plasma generating devices are described, but no specific arc spray device structure provided, so for the purpose of examining, any plasma arc spray device is understood to meet the requirements of the claim, but it is confusing as to what is actually intended, and as to “in the treatment system” it is not described what structure would be needed for this, so simply the two devices for the non-thermal plasma generating and arc spray generating are understood to meet the requirements under 35 USC 112(f), but applicant should clarify what is actually claimed, without adding new matter.
In the amendment of June 29, 2022, it is argued that the phrase “in the treatment system” has been removed from claim 29, however, the Examiner notes that this phrase was only removed at line 4, however, the phrase, with the issues noted above, including with lacking antecedent basis, still remains at lines 5 and 13 of claim 29, and therefore, the rejection is maintained.
Claim 29, line 9, “the metal surface” lacks antecedent basis.  Is this supposed to be the surface of the article to receive the non-thermal plasma as at line 7?  For the purpose of examination, it is understood that the surface of line 7 is referred to, but applicant should clarify what is intended, without adding new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 7, 9-11, 14, 15, 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Watchko et al (US 2002/0166682) in view of Hanson (US 8658258), Yancey et al (US 8981251) and Baughman et al (US 5922412), EITHER alone OR optionally, further in view of EITHER von Niessen et al (US 2012/0308733) OR Nagayama et al (US 2004/0144319).
Claim 1, 6: Watchko describes a method to adhere an arc spray coating to a surface of an article (note 0027-20028, 0023), where the article can be metal and the surface would be metal as the surface of a simply metal material (0012, 0025-0027), where the method can include an initial plasma treatment of surface 18 providing a cleaning and/or etching or otherwise modifying the surface 18 with a plasma generated from the ionization of oxygen, for example (0029), where since the surface 18 of the article is to be treated with the plasma it would have been at least suggested to position the plasma and the surface of the article to receive the plasma for treatment so that actual treatment occurs, noting how in figure 4 and 0034-0036 the surface of the article would be positioned for treatment with the arc spraying, for example. Watchko further describes generating an arc spray coating stream and directing the arc spray coating stream at what would be the plasma treated surface region, where the arc spray coating stream forms an arc spray coating surface associated with what would be the plasma treated surface region of the article (note 0034-0036 and figure 4, where it is noted that it is desired to cover substantially the entire surface of 18, and thus the plasma treated areas of 18, note 0027). Watchko further describes that the arc spray coating stream would spray molten metal to the surface of the article to be coated to deposit the molten metal on the plasma treated surface to provide coating (0027, 0032, 0035-0036, figure 4).
(A) As to using the plasma to create an energized surface region comprising a plasma treated surface of the article with a non-thermal plasma stream at atmospheric pressure, and as to the treatment of the metal surface with the non-thermal plasma stream for a time such that the non-thermal plasma stream comprises a metal oxide region having a higher surface energy than the metal surface of the article and being grown from a base metal of the article being treated (claim 1), and the metal oxide region comprises an outer oxide surface having the higher surface energy than the metal surface of the article (claim 6),
 Watchko notes that the article treated can be metal such as aluminum, steel, etc. (0025) and that it is desired for surface 18 to be at ambient temperature to avoid heat distortion, etc. (0030).  Hanson describes how it is known to provide metal substrates (including aluminum, steel, etc.) that form oxides on exposure to ambient conditions (column 2, line 55 through column 5, line 20), where the substrate is treated with plasma by placing (so positioning) in a plasma atmosphere, where reactive species of the plasma (electrons, cations radicals) believed to react with contaminants, such as cutting oils, lubricants, corrosion inhibitors, adhesive products, etc and remove them as gaseous reaction products (e.g. CO2) while leaving the inorganic component, i.e. metal, metal oxide groups relatively unscathed, which would at least clean the surface, and any plasma source can be used, but atmospheric pressure generated plasmas preferred, where the plasma can be provided as a plasma jet and be derived from a feed gas that can include oxygen or air (column 3, lines 15-65), where it is further indicated that plasma conditions, including power density, feed gas flow rates, dwell time, and temperature can be controlled and selected to provide controlled removal of contaminant, and can maintain or increase the oxide content on the substrate surface (column 4, lines 10-32) and preferably the plasma has oxygen containing gas that is believed to generate metal oxide groups on the metal substrate (column 3, lines 55-60).  Since the article/substrate is placed in the plasma atmosphere to treat, it is understood that the surface of the article would be positioned to receive the plasma stream/jet for the reaction treatment.
Furthermore, Yancey further describes an atmospheric pressure plasma can be provided as a plasma stream or plume or jet that would be directed towards a substrate and coating to remove a coating on a substrate by having components of the coating react with energetic species of the plasma (figures 2, 3, column 2, lines 10-25, where as shown the substrate would be positioned to receive the plasma stream that would be generated), where the substrate can be metallic and there is no limit on the coating type or composition that can be removed (column 6, lines 30-35), and the plasma plume etches the coating (column 7, lines 20-25), where the plasma can be a cold, or non-thermal, plasma and have reactive oxygen species in the plasma to react with the coating (column 7,lines 30-65), and where operating parameters can be controlled (column 8, lines 15-40), and where oxygen or air can be supplied to the plasma to give oxygen species (column 5, lines 1-10) and where removal described as etching and can remove with forming CO2 for example (column 7, lines 10-65).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Watchko to use a non-thermal plasma stream that is generated and at atmospheric pressure and to position the surface of the article to receive this non-thermal plasma stream and treating the surface of the article with this stream as suggested by Hanson and Yancey to provide a desirable surface cleaning/etching treatment and modification before the arc spraying, since Watchko teaches treating a metal surface such as aluminum or steel with plasma generated from oxygen gas, for example, to clean/etch/modify the surface before the arc spraying, and also teaches that it is desired to avoid heat distortion, etc. of the surface, and Hanson teaches that an atmospheric pressure plasma that generates plasma using oxygen gas for example, can be used to clean (remove contaminants) a metal surface such as aluminum or steel that forms oxides by placing it in the plasma atmosphere which can be a jet of plasma to react with the contaminants and remove them and can also increase the oxide content of the metal surfaces, and Yancey teaches that a form of atmospheric plasma using oxygen radicals that can also be used to similarly clean/etch/ remove coating on a surface that can be metal by reacting can be a non-thermal atmospheric plasma, where articles would be provided and placed for Hanson and Yancey so that the surface can be treated with the plasma.  As to the treatment providing an energized surface region comprising a plasma treated surface of the article , it would be understood that this would be indicated to occur by Hanson and Yancey since the surface would be exposed to an energized reacting plasma as described by applicant, and so the area exposed would be energized, and as well, Hanson indicates that further oxidation can occur, and noting original claims 5, 14, for example it is indicated as energized region a metal oxide region, so it is understood that the oxidation at least would give an energized surface region to the extent claimed where occurs, where the Watchko materials are such that would also be indicated to get oxides on the surface as indicated by Hanson as materials that form oxides in ambient, and also when providing suggested plasma cleaning etc, and Watchko allows surface modification with the plasma, so it would be understood that the oxides would be acceptably provided on the surface before the arc spray coating, and as well does not prevent exposure to ambient and so would not prevent oxides from being present as well, and this oxide formation would meet the requirement of the non-thermal plasma stream comprises a metal oxide region as discussed for the 35 USC 112 rejection above.  Furthermore, as to the oxide surface region being grown from a base metal  of the surface, since the reaction is with the surface to increase oxide content on the substrate surface, the oxide content would be understood to be grown from a base metal of the substrate article, and would have an outer oxide surface on the top.  With reaction and growth, it would be further understood there would be a time of growth, to allow the reaction.  Furthermore, it would be suggested to provide such oxide formation and growth, since Hanson indicates how this is a process that desirably occurs with the plasma treatment (note column 3, lines 55-60) that includes the cleaning process (note column 3, lines 15-30).  As to the oxide content having a higher surface energy than the metal surface, since the surface is energized by the treatment, it is understood to provide the higher surface energy claimed.  Furthermore, since the process is the same described by applicant for the higher surface energy, the same results as claimed would be expected.  Additionally, optionally, as well, note how Hanson describes that the substrate (which would include the metal surface) is placed in the plasma atmosphere for treatment (note column 3, lines 15-30), and Yancey also shows the plasma stream contacting the surface for treatment (such as a coating on a surface, and etching the coating (note column 7, lines 10-30), and therefore, it would be expected that the plasma stream would predictably and acceptably comprise a metal oxide region in the sense of contacting the surface where the oxides grown.
Optionally, further using EITHER von Niessen OR Nagayama, von Niessen further describes a process for applying a thermally sprayed coating using a plasma spraying (abstract) where the substrate is typically metallic (0018), and where a pretreatment cleaning is performed on the substrate with a plasma treatment, and an oxide layer is generated on the substrate (note for example, 0020, 0028, 0038), and where this oxide layer gives a better adhesion of the coating structure on the substrate (note 0028).  Nagayama further describes a substrate can be provided of a metal such as an aluminum alloy (note 0031), where the substrate is provided with a pretreatment using plasma to form an oxidation of the surface (not e0029, 0034-0035) and then the surface is thermally sprayed by a process such as plasma spraying (note 0036, 0042), where the oxidation pre-treatment helps improve the adhesion of the thermally sprayed coating (0029).
Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that when providing the process of Watchko in view of Hanson and Yancey to specifically optimize the conditions to provide the oxide formation as taught by Hanson, for example, to help with adhesion of the further sprayed coating (thermally sprayed) of Watchko as suggested by EITHER von Niessen OR Nagayama, since Hanson indicates how the plasma treatment with cleaning can also be used to provide oxide on the surface, and EITHER von Niessen OR Nagayama would indicate how it is known that providing oxide on the surface of a metal substrate can help with better adhesion of a further applied thermal spayed coating.  Additionally, both von Niessen and Nagayama notes further plasma spraying can be used to apply the coating, and section (B) below would further suggest the use of plasma in the arc spraying process.
(B) Furthermore, as to the arc spray coating stream comprising a stream of molten metal surrounded by a sheath of air plasma such that molten metal surfaces of the molten metal are plasma treated, Watchko would provide that the arc spraying would provide an arc spray stream of molten metal being propelled towards the metal surface of the article (note 0035-0036, 0027, 0032, figure 4), where the stream would have molten droplets and thus molten metal surfaces of these droplets (0035-0036, figure 4).  Watchko would indicate gas 84 provides atomization giving the droplets (note 0034-0036).  Watchko notes that a secondary stream gas can be provided that would provide a sheath of gas around the molten metal stream and further atomization noting the exits at 92 in figure 4 for additional gas 88 (0035).
Baughman further indicates that it is also known to provide wire arc spraying where a plasma provided with air as a creating gas  (so air plasma), for example, is directed to pass to a continuously fed wire tip along with an arc to the tip where additional air is funneled around the plasma plume and also intersects the formed spray to accelerated atomize and shroud the metal droplets (column 2, lines 30-50).  As shown by figure 1, the melting with the arc and plasma intersecting the wire would give stream of molten metal, where given the plasma plume would be expected to be at least acceptably surrounded by a sheath of plasma gas (at the least, before the additional air, and there would still be a stream of plasma headed to the surface as well), and as well the droplets of molten metal would also be exposed to the plasma and thus be treated by the plasma while being propelled to the surface of the article being coated (note figure 1, showing the plasma plume travelling with the droplets to the substrate surface). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Watchko in view of Hanson and Yancey, EITHER alone OR further in view of EITHER von Niessen OR Nagayama to either use air plasma for atomizing gas 84 as in Watchko or use a wire arc system as in Baughman from the teachings of Baughman with an expectation of providing a predictably acceptable spraying, since Watchko provides arc spraying, and Baughman provides that arc spraying can further be conventionally provided with a central air plasma gas that forms a stream of molten metal from a wire tip and where there is a further secondary stream of gas that provides atomization, where when the plasma gas impacts the wire and forms a molten stream it would be understood to provide a sheath of plasma around the molten stream as the plasma plume would be indicated as surrounding the wire tip and metal or at least be expected to predictably and acceptably be provided to do so from the plasma plume shape shown, and as well the plasma would treat the metal surfaces of the droplets formed in the molten stream while being propelled to the surface as described above.
Claim 2: Hanson would indicate how surfaces can have organic residues to remove (noting the described contaminants such as oils) and as such would be etched (column 2, lines 15-25), where Yancey also describes etching materials of the surface (column 7,lines 35-30), and thus it would be suggested to use the non-thermal plasma stream to etch/remove organic residue from the metal surface of the substrate, giving the treated energized surface regions with the etched organic residues.
Claim 3: As to the plasma stream comprising monatomic oxygen species, this would be suggested by Yancey which indicates etching using oxygen gas source (column 5, lines 1-10) and providing reactive species of O (so monatomic oxygen) in the plasma gas (column 7 lines 40-45), where Watchko also notes oxygen gas for the plasma (0029).
Claim 7: The arc spray coating of Watchko would be directed to the outer oxide region, because the oxides would be formed on the surface as discussed for claims 5, 6, which is where the coating would be applied by arc spraying, and Watchko indicates coating the entirety of surface 18, so the outer oxide region would be coated as well (0027).
Claim 9: The process indicates forming oxides on the surface (as discussed for claim 1, and claims 5, 6 above).  This is understood to form a chemical bonding sites that would promote chemical bonding with the energized surface region as claimed since applicant indicates providing the oxide formation to enhance bonding and the process giving chemical bonding in the specification as filed, and Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Watchko also allows chemical bonding (oo28).
Claim 10: The article would be metal  and the chemical bonding sites would therefore be formed on the metal surface of the article as discussed for claim 9 above.
Claim 11: As to providing an auxiliary gas onto the surface along with the non-thermal plasma, for example, Yancey would suggest this indicating how auxiliary gas can be provided to shape the plasma (note column 9, lines 1-65 and figures 5-9), where the gas can be inert, for example (note column 9,lines 39-40), and given how this would flow alongside the plasma, it would be indicted to also be applied to the surface of the article in the direction of the plasma.
Claim 14: Watchko would indicate that the article can be metallic/metal and the surface would be metallic/metal as the surface of a simply metallic material (note 0024 and discussion for claim 1 above).  The non-thermal plasma stream would be suggested to comprise an energetic species chemically reactive with the metal surface, since Hanson indicates how the surfaces such as aluminum, steel discussed for Watchko can form oxides in ambient conditions (which would react with oxygen) and have oxide groups on the surface and further can increase with the plasma treatment metal oxide content on the substrate surface (column 4, lines 25-32, column 2, line 55 through column 3, line 15), where Hanson indicates using oxygen for the plasma that generates metal oxide groups on the metal substrate (column 3, lines 55-65) and Yancey further indicates using oxygen species and oxygen feed gas (column 7, lines 40-48, column 5, lines 1-10).
Claim 15: Yancey would further suggest that the non-thermal plasma stream have a gas curtain associated the plasma stream to help shape the stream (note column 9, lines 1-65, and figures 5-9).
Claim 21: As to the non-thermal plasma stream comprising monatomic oxygen species (a monatomic chemical species), this would be suggested by Yancey which indicates etching using oxygen gas source (column 5, lines 1-10) and providing reactive species of O (monatomic oxygen) in the plasma gas (column 7 lines 40-45), where Watchko also notes oxygen gas for the plasma (0029).
Claim 25: All the features of claim 25 would be shown by Watchko in view of Hanson, Yancey and Baughman, EITHER alone OR further in view of EITHER von Niessen OR Nagayama where the generated non-thermal plasma stream at atmospheric pressure and comprising monatomic oxygen would be indicated as discussed for claims 1 and 3, and the positioning the metal surface to receive the non-thermal plasma stream indicated as discussed for claim 1. Treating the metal surface with the non-thermal plasma stream to create a metal oxide region with an outer oxide surface, higher surface energy, etc. as claimed and etching organic residues indicted as discussed for claims 1, 2, 6.  Generating a metallic arc-spray coating stream comprising a stream of projected molten metal surrounded by a sheath of air plasma  such that molten metal surfaces of the molten metal are plasma treated would be indicated as discussed for claim 1 above.  The directing the metallic arc-spray coating stream at the metal oxide region is indicated as discussed for claims 1 and 5 above. The molten metal bonding with the metal oxide region to bond the arc spray coating to the surface would be suggested by Watchko at 0028 which has a bonded coating which can be chemical bonding, for example, and following the same process as claimed which would give the same results, where the Watchko materials are such that would also be indicated to get oxides on the surface as indicated by Hanson when providing suggested plasma cleaning etc, and Watchko allows surface modification with the plasma and substrate material that can have oxides in ambient, such that it would be understood that the oxides would be acceptably provided on the surface before the arc spray coating.  

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Watchko et al (US 2002/0166682) in view of Hanson (US 8658258), Yancey et al (US 8981251) and Baughman et al (US 5922412), EITHER alone OR further in view of Zeien (US 2014/0260477) and/or EITHER von Niessen et al (US 2012/0308733) OR Nagayama et al (US 2004/0144319).
Claim 29: Watchko describes a method to adhere an arc spray coating to a surface of an article (note 0027-20028, 0023), where the article can be metal and the surface would be metal as the surface of a simply metal material (0012, 0025-0027), where the method can include an initial plasma treatment of surface 18 providing a cleaning and/or etching or otherwise modifying the surface 18 with a plasma generated from the ionization of oxygen, for example (0029), where since the surface 18 of the article is to be treated with the plasma it would have been at least suggested to position the plasma and the surface of the article to receive the plasma for treatment so that actual treatment occurs, noting how in figure 4 and 0034-0036 the surface of the article would be positioned for treatment with the arc spraying, for example. Watchko further describes generating an arc spray coating stream and directing the arc spray coating stream at what would be the plasma treated surface region, where the arc spray coating stream forms an arc spray coating surface associated with what would be the plasma treated surface region of the article (note 0034-0036 and figure 4, where it is noted that it is desired to cover substantially the entire surface of 18, and thus the plasma treated areas of 18, note 0027). Watchko further describes that the arc spray coating stream would spray molten metal to the surface of the article to be coated to deposit the molten metal on the plasma treated surface to provide coating (0027, 0032, 0035-0036, figure 4).
(A) As to using the plasma to create an energized surface region comprising a plasma treated surface  of the article with a non-thermal plasma stream at atmospheric pressure, and as to the treatment of the metal surface with the non-thermal plasma stream for a time such that the non-thermal plasma stream comprises a metal oxide region having a higher surface energy than the metal surface of the article and being grown from a base metal of the article being treated (claim 29),
 Watchko notes that the article treated can be metal such as aluminum, steel, etc. (0025, 0012) and that it is desired for surface 18 to be at ambient temperature to avoid heat distortion, etc. (0030).  Hanson describes how it is known to provide metal substrates (including aluminum, steel, etc.) that form oxides on exposure to ambient conditions (column 2, line 55 through column 5, line 20), where the substrate is treated with plasma by placing (so positioning) in a plasma atmosphere, where reactive species of the plasma (electrons, cations radicals) believed to react with contaminants, such as cutting oils, lubricants, corrosion inhibitors, adhesive products, etc and remove them as gaseous reaction products (e.g. CO2) while leaving the inorganic component, i.e. metal, metal oxide groups relatively unscathed, which would at least clean the surface, and any plasma source can be used, but atmospheric pressure generated plasmas preferred, where the plasma can be provided as a plasma jet and be derived from a feed gas that can include oxygen or air (column 3, lines 15-65), where it is further indicated that plasma conditions, including power density, feed gas flow rates, dwell time, and temperature can be controlled and selected to provide controlled removal of contaminant, and can maintain or increase the oxide content on the substrate surface (column 4, lines 10-32) and preferably the plasma has oxygen containing gas that is believed to generate metal oxide groups on the metal substrate (column 3, lines 55-60).  Since the article/substrate is placed in the plasma atmosphere to treat, it is understood that the surface of the article would be positioned to receive the plasma stream/jet for the reaction treatment.
Furthermore, Yancey further describes an atmospheric pressure plasma can be provided as a plasma stream or plume or jet that would be directed towards a substrate and coating to remove a coating on a substrate by having components of the coating react with energetic species of the plasma (figures 2, 3, column 2, lines 10-25, where as shown the substrate would be positioned to receive the plasma stream that would be generated), where the substrate can be metallic and there is no limit on the coating type or composition that can be removed (column 6, lines 30-35), and the plasma plume etches the coating (column 7, lines 20-25), where the plasma can be a cold, or non-thermal, plasma and have reactive oxygen species in the plasma to react with the coating (column 7,lines 30-65), and where operating parameters can be controlled (column 8, lines 15-40), and where oxygen or air can be supplied to the plasma to give oxygen species (column 5, lines 1-10) and where removal described as etching and can remove with forming CO2 for example (column 7, lines 10-65).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Watchko to use a non-thermal plasma stream that is generated and at atmospheric pressure and to position the surface of the article to receive this non-thermal plasma stream and treating the surface of the article with this stream as suggested by Hanson and Yancey to provide a desirable surface cleaning/etching treatment and modification before the arc spraying, since Watchko teaches treating a metal surface such as aluminum or steel with plasma generated from oxygen gas, for example, to clean/etch/modify the surface before the arc spraying, and also teaches that it is desired to avoid heat distortion, etc. of the surface, and Hanson teaches that an atmospheric pressure plasma that generates plasma using oxygen gas for example, can be used to clean (remove contaminants) a metal surface such as aluminum or steel that forms oxides by placing it in the plasma atmosphere which can be a jet of plasma to react with the contaminants and remove them and can also increase the oxide content of the metal surfaces, and Yancey teaches that a form of atmospheric plasma using oxygen radicals that can also be used to similarly clean/etch/ remove coating on a surface that can be metal by reacting can be a non-thermal atmospheric plasma, where articles would be provided and placed for Hanson and Yancey so that the surface can be treated with the plasma.  As to the treatment providing an energized surface region comprising a plasma treated surface of the article , it would be understood that this would be indicated to occur by Hanson and Yancey since the surface would be exposed to an energized reacting plasma as described by applicant, and so the area exposed would be energized, and as well, Hanson indicates that further oxidation can occur, and noting original claims 5, 14, for example it is indicated as energized region a metal oxide region, so it is understood that the oxidation at least would give an energized surface region to the extent claimed where occurs, where the Watchko materials are such that would also be indicated to get oxides on the surface as indicated by Hanson as materials that form oxides in ambient, and also when providing suggested plasma cleaning etc, and Watchko allows surface modification with the plasma, so it would be understood that the oxides would be acceptably provided on the surface before the arc spray coating, and as well does not prevent exposure to ambient and so would not prevent oxides from being present as well, and this oxide formation would meet the requirement of the non-thermal plasma stream comprises a metal oxide region as discussed for the 35 USC 112 rejection above.  Furthermore, as to the oxide surface region being grown from a base metal  of the surface, since the reaction is with the surface to increase oxide content on the substrate surface, the oxide content would be understood to be grown from a base metal of the substrate article, and would have an outer oxide surface on the top.  With reaction and growth, it would be further understood there would be a time of growth, to allow the reaction.  Furthermore, it would be suggested to provide such oxide formation and growth, since Hanson indicates how this is a process that desirably occurs with the plasma treatment (note column 3, lines 55-60) that includes the cleaning process (note column 3, lines 15-30).  As to the oxide content having a higher surface energy than the metal surface, since the surface is energized by the treatment, it is understood to provide the higher surface energy claimed.  Furthermore, since the process is the same described by applicant for the higher surface energy, the same results as claimed would be expected.  Additionally, optionally, as well, note how Hanson describes that the substrate (which would include the metal surface) is placed in the plasma atmosphere for treatment (note column 3, lines 15-30), and Yancey also shows the plasma stream contacting the surface for treatment (such as a coating on a surface, and etching the coating (note column 7, lines 10-30), and therefore, it would be expected that the plasma stream would predictably and acceptably comprise a metal oxide region in the sense of contacting the surface where the oxides grown.
Optionally, further using EITHER von Niessen OR Nagayama, von Niessen further describes a process for applying a thermally sprayed coating using a plasma spraying (abstract) where the substrate is typically metallic (0018), and where a pretreatment cleaning is performed on the substrate with a plasma treatment, and an oxide layer is generated on the substrate (note for example, 0020, 0028, 0038), and where this oxide layer gives a better adhesion of the coating structure on the substrate (note 0028).  Nagayama further describes a substrate can be provided of a metal such as an aluminum alloy (note 0031), where the substrate is provided with a pretreatment using plasma to form an oxidation of the surface (not e0029, 0034-0035) and then the surface is thermally sprayed by a process such as plasma spraying (note 0036, 0042), where the oxidation pre-treatment helps improve the adhesion of the thermally sprayed coating (0029).
Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that when providing the process of Watchko in view of Hanson and Yancey, to specifically optimize the conditions to provide the oxide formation as taught by Hanson, for example, to help with adhesion of the further sprayed coating (thermally sprayed) of Watchko as suggested by EITHER von Niessen OR Nagayama, since Hanson indicates how the plasma treatment with cleaning can also be used to provide oxide on the surface, and EITHER von Niessen OR Nagayama would indicate how it is known that providing oxide on the surface of a metal substrate can help with better adhesion of a further applied thermal spayed coating.  Additionally, both von Niessen and Nagayama notes further plasma spraying can be used to apply the coating, and section (C) below would further suggest the use of plasma in the arc spraying process.
(B) Furthermore, as to there being a treatment system as claimed:
(B)(1) Using Watchko in view of Hanson and Yancey, EITHER alone OR further in view of EITHER von Niessen OR Nagayama alone: The combination of references would be understood to provide a treatment system to the extent claimed, where the general treatment system as claimed appears to be that where arc spray and non thermal plasma streams provided and where article able to be provided, since (1) from the suggestion of Watchko, Hanson and Yancey. EITHER alone OR further in view of EITHER von Niessen OR Nagayama as discussed above, there would be a non-thermal plasma stream provided as claimed, and there would therefore be indicated to have an apparatus/system to provide this plasma stream, noting for example, Hanson describes a plasma source as a plasma torch type source (column 4, lines 15-30) and Yancey describes how an apparatus/system can be used for providing plasma (column 4, lines 45-65, figure 2, for example), (2) there would be an arc spraying stream provided as claimed as discussed above, and as indicted by Watchko, there would an apparatus/system to provide this (figure 4, 0034).  Therefore, there would be a treatment system comprising at least a non-thermal plasma apparatus and an arc spraying apparatus, and furthermore, the substrate article would be provided to be “in” the system at least sufficiently for there to be interaction with the non-thermal plasma apparatus and arc spraying apparatus, since as discussed above, there is to be provided the non-thermal plasma treatment and arc spraying treatment to the substrate article. Note how in Watchko, for example, the substrate article is positioned relative to the arc spraying system and would be held by a support, such as a table, etc. (figure 4, 0036), and note Hanson describing positioning the substrate article for plasma treatment (placing in plasma atmosphere, column 3, lines 15-35, and column 10, lines 25-40), and also note Yancey indicating providing the substrate article to interact with the plasma from the apparatus (column 6, lines 55-65).  Therefore, the substrate article would be positioned in the treatment system to be treated by the non-thermal plasma and the arc spraying as claimed, and the article would be held in the system for arc spraying, and as well the process steps for the non-thermal plasma treatment and arc spraying would occur “in” the treatment system since there would be interaction with the article in using of the system.  Thus an apparatus to the extent required by 35 USC 112(f) is provided, where as well, note that for the non-thermal plasma apparatus, Yancey describes such an apparatus and that corresponds to that in the disclosure, which describes using the apparatus of Yancey (note page 12 of the specification as filed).  As well, Baughman as discussed for part (C) below discloses an arc plasma spray apparatus for use.
(B)(2): Using Watchko in view of Hanson, Yancey, EITHER alone OR further in view of EITHER von Niessen OR Nagayama, and further in view of Zeien: From the suggestion of Watchko, Hanson and Yancey as discussed above, where the general treatment system as claimed appears to be that where arc spray and non thermal plasma streams provided and where article able to be provided, (1) there would be a non-thermal plasma stream provided as claimed, and there would therefore be indicated to have an apparatus/system to provide this plasma stream, noting for example, Hanson describes a plasma source as a plasma torch type source (column 4, lines 15-30) and Yancey describes how an apparatus/system can be used for providing plasma (column 4, lines 45-65, figure 2, for example), (2) there would be an arc spraying stream provided as claimed as discussed above, and as indicted by Watchko, there would an apparatus/system to provide this (figure 4, 0034).  Therefore, there would be a treatment system comprising at least a non-thermal plasma apparatus and an arc spraying apparatus, and furthermore, the substrate article would be provided at least sufficiently for there to be interaction with the non-thermal plasma apparatus and arc spraying apparatus, since as discussed above, there is to be provided the non-thermal plasma treatment and arc spraying treatment to the substrate article. Note how in Watchko, for example, the substrate article is positioned relative to the arc spraying system and would be held by a support, such as a table, etc. (figure 4, 0036), and note Hanson describing positioning the substrate article for plasma treatment (placing in plasma atmosphere, column 3, lines 15-35, and column 10, lines 25-40), and also note Yancey indicating providing the substrate article to interact with the plasma from the apparatus (column 6, lines 55-65). Furthermore, if the placement in the system means that the substrate article, and non thermal plasma treatment apparatus and arc spraying apparatus provided in enclosure/enclosures for the positioning and holding to receive treatment, Hanson notes that for the plasma treatment the substrate article can be put in an enclosure for plasma treatment (note column 10, lines 30-40, substrate put on sample stage and door closed, indicating would be in an enclosure, and would be understood plasma treatment apparatus in the chamber so as to treat the substrate).  Zeien further describes how for an arc spraying process a substrate article can be provided to what is described as an overall system 10, including a single inert atmosphere chamber 12 that has separate subenclosures/chambers including a spray coating station 28 for arc spraying with an arc spraying device and a cleaning station 24 exemplified by grit blasting among other stations that can be in chambers (figure 1, 0011, 0013, 0014, 0016) and treatment can also be provided in a station without inert gas (36, figure 1, 0038).   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Watchko in view of Hanson and Yancey, EITHER alone OR further in view of EITHER von Niessen OR Nagayama to specifically provide/position the substrate article, non-thermal plasma apparatus and arc sprayer to be held within a treatment system made up of stations with chambers including one for the non-thermal plasma treatment and one for the arc spraying to allow the non-thermal plasma treatment of the substrate and arc spraying of the substrate as suggested by Zeien to provide a predictably acceptable coating, since Watchko in view of Hanson and Yancey, EITHER alone OR further in view of EITHER von Niessen OR Nagayama would indicate that a treatment system that includes a non-thermal plasma treatment apparatus and an arc spraying apparatus would be provided to provide the described treatment, and the substrate would have to be positioned to be acted on by the treatments, and Hanson would further indicate the non-thermal plasma treatment can be in a chamber, and Zeien would further indicate how when providing arc spraying systems, it is known to provide an overall treatment system that contains chambers/stations where the substrate article would be provided within enclosures for treatment including pretreatments, and therefore it would be suggested that the non-thermal plasma pretreatment and arc spraying be provided using a treatment system to specifically provide/position the substrate article, non-thermal plasma apparatus and arc sprayer to be held within a treatment system made up of stations with chambers including one for the non-thermal plasma treatment and one for the arc spraying to allow the non-thermal plasma treatment of the substrate and arc spraying of the substrate. Therefore, the substrate article, non-thermal plasma treatment device and arc spraying device would be positioned in the treatment system to treat by the non-thermal plasma and the arc spraying as claimed, and the article would be held in the system for arc spraying and non thermal plasma treatment. Thus an apparatus to the extent required by 35 USC 112(f) is provided, where as well, note that for the non-thermal plasma apparatus, Yancey describes such an apparatus and that corresponds to that in the disclosure, which describes using the apparatus of Yancey (note page 12 of the specification as filed).  As well, Baughman as discussed for part (C) below discloses an arc plasma spray apparatus for use.
(C) Furthermore, as to the arc spray coating stream comprising a stream of molten metal surrounded by a sheath of air plasma such that molten metal surfaces of the molten metal are plasma treated, Watchko would provide that the arc spraying would provide an arc spray stream of molten metal being propelled towards the metal surface of the article (note 0035-0036, 0027, 0032, figure 4), where the stream would have molten droplets and thus molten metal surfaces of these droplets (0035-0036, figure 4).  Watchko would indicate gas 84 provides atomization giving the droplets (note 0034-0036).  Watchko notes that a secondary stream gas can be provided that would provide a sheath of gas around the molten metal stream and further atomization noting the exits at 92 in figure 4 for additional gas 88 (0035).
Baughman further indicates that it is also known to provide wire arc spraying where a plasma provided with air as a creating gas  (so air plasma), for example, is directed to pass to a continuously fed wire tip along with an arc to the tip where additional air is funneled around the plasma plume and also intersects the formed spray to accelerated atomize and shroud the metal droplets (column 2, lines 30-50).  As shown by figure 1, the melting with the arc and plasma intersecting the wire would give stream of molten metal, where given the plasma plume would be expected to be at least acceptably surrounded by a sheath of plasma gas (at the least, before the additional air, and there would still be a stream of plasma headed to the surface as well), and as well the droplets of molten metal would also be exposed to the plasma and thus be treated by the plasma while being propelled to the surface of the article being coated (note figure 1, showing the plasma plume travelling with the droplets to the substrate surface), where an apparatus for such application is provided as shown in figure 1.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Watchko in view of Hanson and Yancey, EITHER alone OR further in view of Zeien and EITHER von Niessen OR Nagayama to either use air plasma for atomizing gas 84 as in Watchko or use a wire arc system as in Baughman from the teachings of Baughman with an expectation of providing a predictably acceptable spraying, since Watchko provides arc spraying, and Baughman provides that arc spraying can further be conventionally provided with a central air plasma gas that forms a stream of molten metal from a wire tip and where there is a further secondary stream of gas that provides atomization, where when the plasma gas impacts the wire and forms a molten stream it would be understood to provide a sheath of plasma around the molten stream as the plasma plume would be indicated as surrounding the wire tip and metal or at least be expected to predictably and acceptably be provided to do so from the plasma plume shape shown, and as well the plasma would treat the metal surfaces of the droplets formed in the molten stream while being propelled to the surface as described above.

Response to Arguments
Applicant's arguments filed June 29, 2022 have been fully considered. 
(A) Note the adjustments to the rejections above, due to the amendments, including the new 35 USC 112 rejections, and the new optional references of von Niessen and Nagayama.  
(B) Applicant argues that as to the 35 USC 103 rejections, the references do not provide the new features as to the metal surface being treated with the with the non-thermal plasma for a time surface that the non-thermal plasma stream comprises a metal oxide region having a higher surface energy . . . which has the benefit for further enhancing adhesion.  It is argued that the cited references do not provide this.
The Examiner has reviewed these arguments, however the rejections are maintained.  Hanson as discussed in the rejections above, would indicate that the plasma treatment can have oxide groups desirably increase on the substrate, and metal oxide groups generated on the substrate, and the growth from the surface and treatment time would be expected as discussed in the rejections.  Since the oxide surface is formed on the surface, it is understood to provide a higher surface energy as claimed. Furthermore, since the process is the same described by applicant for the higher surface energy, the same results would be expected.  Applicant has provided no explanation as to why the Examiner’s position is incorrect.  Note that  the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  As well, the Examiner has provided the optional references to von Niessen or Nagayama as to the further suggestion as to why such oxide formation would be desirably before coating – to improve adhesion of the coating. Therefore, the above rejections are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718